COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Anne Moreland v. Suri Dorai

Appellate case number:     01-13-00219-CV

Trial court case number: 11DCV190567

Trial court:               387th District Court of Fort Bend County

        Appellant, Anne Moreland, has filed a “Motion to Extend Time to File Appellant’s
Brief.” We deny the motion.

        This case involves an appeal from the trial court’s “Order on Motion for Protective
Order,” signed on December 27, 2012. The record was due to be filed in this Court by April 26,
2013. The clerk’s record was filed on May 23, 2013; however, a reporter’s record has not been
filed. On August 15, 2013, the Clerk of this Court notified appellant that the court reporter had
not filed a reporter’s record because appellant had not requested a reporter’s record or paid, or
made arrangements to pay, for a reporter’s record.

         We subsequently confirmed that appellant was allowed to proceed with the appeal
without advance payment of costs. On May 8, 2014, the Clerk of this Court notified appellant
that, although she was entitled to proceed without payment of costs, she “must request in writing
that the court reporter prepare the record and designate the portions of the record and exhibits to
be included.” We further notified appellant that, if she did not provide the Court with written
evidence from the court reporter that she had requested preparation of the reporter’s record by
May 22, 2014, the Court might require her to file her brief and consider and decide the appeal on
points or issues that do not require a reporter’s record for decision. When she did not adequately
respond, we notified appellant that the Court would consider and decide those issues or points
that did not require a reporter’s record for decision and ordered her to file her brief no later than
June 30, 2014. On July 8, 2014, the Clerk of this Court notified appellant that the time for filing
her brief had expired and the appeal could be dismissed for want of prosecution unless she filed a
motion to extend the time to file her brief no later than July 18, 2014. On July 18, 2014,
appellant filed a motion seeking an extension of time to file her brief to October 17, 2014. We
granted the motion in part, ordered appellant to file her brief no later than August 25, 2014, and
notified her than no further extensions would be granted.

       Nevertheless, appellant has filed her motion asking for “more time” to prepare her brief
because she has been “unable to obtain the court records,” specifically, the reporter’s record.
Appellant has had more than one year to request a reporter’s record and did not adequately
respond when notified of the need to request preparation of the reporter’s record. See TEX. R.
APP. P. 34.6(b), 37.3(c). Moreover, a reporter’s record has not been filed with this Court.
Accordingly, we DENY appellant’s motion to extend time to file appellant’s brief. See TEX. R.
APP. P. 10.5(b), 38.6(d).

       We order appellant to file her brief no later than 20 days from the date of this order.
No further extensions will be granted. If appellant fails to file a brief within 20 days of the
date of this order, this appeal may be dismissed for want of prosecution, or failure to
comply with a requirement of the rules of appellate procedure or an order of this Court.
See TEX. R. APP. P. 38.8(a), 42.3(b), (c).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: August 26, 2014